PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.
                                         No. 11-4702
SARAEUN MIN, a/k/a Saraevn B.
Min,
            Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                        No. 11-4703
MARC ERIC JOHNSON,
             Defendant-Appellant.
                                      

UNITED STATES OF AMERICA,             
                Plaintiff-Appellee,
               v.                        No. 11-4704
JAN STEVENS,
             Defendant-Appellant.
                                      
2                   UNITED STATES v. MIN



UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                v.
                                            No. 11-4758
SENH PHUN, a/k/a Sehn Phun, a/k/a
Tommy,
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,
               v.                           No. 11-4795
JAMES DWAYNE MCCALISTER,
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,              
                Plaintiff-Appellee,
               v.
                                            No. 11-4796
KHEM UN, a/k/a Khem Roeutanck
Un,
             Defendant-Appellant.
                                       
       Appeals from the United States District Court
     for the Eastern District of Virginia, at Alexandria.
                Liam O’Grady, District Judge.
         (1:10-cr-00446-LO-2; 1:10-cr-00446-LO-4;
          1:10-cr-00446-LO-3; 1:10-cr-00446-LO-6;
         1:10-cr-00446-LO-5; 1:10-cr-00446-LO-1)
                    UNITED STATES v. MIN                   3
                 Argued: October 25, 2012

                 Decided: January 3, 2013

     Before DUNCAN and DIAZ, Circuit Judges, and
    Catherine C. EAGLES, United States District Judge
        for the Middle District of North Carolina,
                  sitting by designation.



Affirmed by published opinion. Judge Duncan wrote the opin-
ion, in which Judge Diaz and Judge Eagles joined.


                        COUNSEL

ARGUED: Douglas Adrien Steinberg, Alexandria, Virginia;
Jonathan L. Katz, Silver Spring, Maryland; Michael Steven
Arif, ARIF & ASSOCIATES, PC, Springfield, Virginia; John
Louis Machado, LAW OFFICE OF JOHN MACHADO,
Washington, D.C., for Appellants. Marc Birnbaum, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee. ON BRIEF: John E. Gullette, Wood-
bridge, Virginia, for Appellant Saraeun Min; Frank G.
Aschmann, ASCHMANN & ASCHMANN, Alexandria, Vir-
ginia, for Appellant Khem Un. Neil H. MacBride, United
States Attorney, Mary K. Daly, Assistant United States Attor-
ney, OFFICE OF THE UNITED STATES ATTORNEY,
Alexandria, Virginia, for Appellee.


                         OPINION

DUNCAN, Circuit Judge:

   Senh Phun organized a group of associates to steal cocaine
from the stash house of a drug cartel. Phun, along with
4                    UNITED STATES v. MIN
Saraeun Min, Khem Un, Marc Eric Johnson, Jan Stevens, and
James Dwayne McCalister (collectively, the "defendants")
conspired to commit the robbery, but were arrested just before
they could attempt to complete the object of their conspiracy.
In fact, unbeknownst to the defendants, the stash house and
the cocaine never existed, but were rather a fiction created by
undercover law enforcement officers. After a joint trial, each
defendant was convicted on several counts related to his par-
ticipation in the conspiracy. The defendants now challenge
multiple aspects of the trial and their respective convictions.
Having fully considered the defendants’ contentions, we
affirm the judgment of the district court.

                              I.

                              A.

   In 2010, Bureau of Alcohol, Tobacco, Firearms and Explo-
sives ("ATF") agents began laying the foundation for a sting
involving Phun. Based on information that Phun was dealing
in narcotics, large quantities of marijuana, and contraband
cigarettes and had previously discussed committing robbery,
agents established undercover identities and, over a series of
meetings, sold Phun contraband cigarettes in exchange for
cash and marijuana.

   At one such meeting, Detective Robert Snyder presented
Phun with an opportunity to rob a drug stash location in Vir-
ginia. Snyder explained that he and his "partner" had been
buying five kilograms of cocaine at a time for their "boss,"
that the cocaine supplier had recently failed to supply two
kilograms, and that it was imperative he retrieve this missing
cocaine from the supplier’s stash house. This was all fiction:
there was no "boss," no missing cocaine, and no stash house.
But Phun took the bait and agreed to assemble a crew to
undertake the robbery.

   The plan was for Phun’s crew to steal whatever was at the
stash house, which they were told repeatedly would be
                      UNITED STATES v. MIN                        5
between five and ten kilograms of cocaine, and some
unknown amount of cash. Snyder would receive the two kilo-
grams of cocaine he owed his boss, and the crew would keep
whatever else they were able to seize.

   On October 28, 2010, the day the robbery was to occur,
every defendant except Phun, who never intended to partici-
pate directly, drove to a storage facility in Virginia. There
they met undercover agents waiting with a van to execute the
robbery. While McCalister and Stevens remained in the
defendants’ rented SUV, Johnson, Min, and Un got out and
discussed final details with the agents. Snyder reiterated,
"[A]ll’s I want is my two. There would be like at least ten in
there." S.A. 96. Johnson responded, "It’s ten and cash, right?"
S.A. 98. The group then discussed whether and to what extent
the stash house traffickers would be armed, and Snyder asked,
"You got your shit though, right?" S.A. 98. All three
responded in the affirmative.1 After Snyder suggested that the
crew load the van, McCalister and Stevens got out of the SUV
and transferred items concealed under their clothing into the
van. The agents observed McCalister and Stevens taking apart
plastic molding in the van and lifting up some of the floor-
boards. Finally, Snyder asked all five defendants present
whether they were ready to carry out the robbery, and they all
nodded yes.

   Shortly thereafter, law enforcement moved in on the park-
ing lot, arresting the defendants and recovering five loaded
firearms from the wheel wells of the van. Min alone waived
his Miranda rights and confessed to his involvement in a plan
to rob a drug trafficker of cocaine and money. Phun was
arrested later that day in Philadelphia.
  1
  Johnson said, "Oh yeah, we got it," Min said, "We got enough," and
Un said, "We got something that they will see." S.A. 99.
6                    UNITED STATES v. MIN
                               B.

   The six defendants were each indicted on three counts: (1)
conspiracy to interfere with interstate commerce by robbery,
18 U.S.C. § 1951(a); (2) possession of firearms during a
crime of violence, 18 U.S.C. § 924(c); and (3) conspiracy to
possess with the intent to distribute 5 kilograms or more of
cocaine, 21 U.S.C. § § 841(a)(1), 846.

   After the district court denied defendants’ motions to sever,
all six defendants were tried jointly and Min’s redacted con-
fession was introduced against him with a limiting instruction.
The government had replaced the names of any defendants
except Min with non-specific terms such as "another person,"
"a third person," "others," and "one of the others," and had
written the statement from the perspective of an officer inter-
viewing Min. See, e.g., J.A. 103 ("MIN stated the following:
At approximately 9:00 p.m. the night before, another person
asked MIN if he would take a trip the next day to ‘take care
of business,’ which MIN understood to mean that they were
to pick up some drugs in Virginia. To MIN’s knowledge, this
other person was making the trip at the request of a third per-
son."). None of the defendants testified at trial. Detective Sny-
der testified extensively about his understanding of recorded
conversations he had with Phun in the course of planning the
robbery.

  Phun, Un, Min, and Johnson were convicted on all three
counts; Stevens and McCalister were convicted on counts one
and two only. All six defendants timely appealed.

                               II.

                               A.

  We first address whether the district court erred in denying
the five non-confessing defendants’ motions to sever and
                      UNITED STATES v. MIN                       7
admitting the redacted confession of their non-testifying
codefendant, Min, in the resulting joint trial. We review the
decision to deny a motion to sever for abuse of discretion,
though we review whether the admission of evidence violated
the Confrontation Clause de novo. United States v. Lighty,
616 F.3d 321, 348, 376 (4th Cir. 2010).

   Generally, defendants may, and indeed should, be indicted
and charged together if they are alleged to have participated
in the same act or transaction. See Fed. R. Crim. P. 8(b);
Zafiro v. United States, 506 U.S. 534, 537 (1993). When such
defendants have been joined properly under Rule 8(b), a dis-
trict court should grant severance under Rule 14 "only if there
is a serious risk that a joint trial would compromise a specific
trial right of one of the defendants, or prevent the jury from
making a reliable judgment about guilt or innocence." Zafiro,
506 U.S. at 539. Although limiting instructions often will suf-
fice to cure any risk of prejudice as a result of the joint trial,
in some situations the risk of prejudice is so high as to require
a separate trial. United States v. Hayden, 85 F.3d 153, 160
(4th Cir. 1996).

   Such a situation can arise where the out-of-court confession
of a non-testifying codefendant, admissible against himself
but inadmissible hearsay against anyone else, inculpates one
or more of the other defendants. In Bruton v. United States,
the Supreme Court acknowledged that the prejudice resulting
from the introduction of a non-testifying codefendant’s con-
fession that directly implicates the defendant is so severe that
even when the jury is instructed to consider the confession
only against the codefendant, the other defendant’s Sixth
Amendment right to confrontation is necessarily violated. 391
U.S. 123, 135-37 (1968) ("[W]here the powerfully incriminat-
ing extrajudicial statements of a codefendant, who stands
accused side-by-side with the defendant, are deliberately
spread before the jury in a joint trial . . . we cannot accept lim-
iting instructions as an adequate substitute for [the defen-
dant’s] constitutional right of cross-examination.").
8                         UNITED STATES v. MIN
   Subsequent decisions have refined Bruton’s holding signifi-
cantly. First, in Richardson v. Marsh, the Supreme Court held
that the Confrontation Clause is not implicated so long as the
codefendant’s confession, accompanied by a limiting instruc-
tion, "is redacted to eliminate not only the defendant’s name,
but any reference to his or her existence." 481 U.S. 200, 211
(1987). This is true even when the confession "inferentially
incriminates" the defendant because other evidence admitted
subsequently at trial clearly links the defendant to the state-
ment in an inculpatory manner. Id.2

   The Supreme Court later clarified that a codefendant’s con-
fession is facially, not inferentially, incriminatory if it "re-
place[s] a proper name with an obvious blank, the word
‘delete,’ a symbol, or similarly notif[ies] the jury that a name
has been deleted." Gray v. Maryland, 523 U.S. 185, 195 (1998).3
The Court reasoned that redaction which directly reveals the
existence of the non-confessing defendant prejudices him in
much the same way as the direct accusation in Bruton. Under
Gray, a confession is "facially incriminatory," and thus inad-
missible even with a limiting instruction, where the inferences
required to link the statement to the defendant are of the type
    2
     Specifically, in Richardson, the codefendant’s statement recounted his
conversation with another person during the car ride on the way to the
scene of the crime, in which they planned the details of the crime. 481
U.S. at 208-11. When a third person and the confessing codefendant were
tried jointly, the statement was redacted to eliminate all mention of the
fact that the defendant had been in the back seat of the car at the time.
Later, the defendant herself testified that she was in the car, which implied
she had heard the conversation described in the confession, and knew of
the plan to commit the crime. The Supreme Court deemed the confession
admissible (with a limiting instruction), reasoning that where "such link-
age is involved, it is a less valid generalization that the jury will not likely
obey the instruction to disregard the evidence. Specific testimony that ‘the
defendant helped me commit the crime’ is more vivid that inferential
incrimination, and hence more difficult to thrust out of mind." Id. at 208.
   3
     The codefendant in Gray "responded to the question ‘Who was in the
group that beat Stacey,’ with the phrase, ‘Me, [space], and a few other
guys.’" 523 U.S. at 192.
                         UNITED STATES v. MIN                             9
"that a jury ordinarily could make immediately, even were the
confession the very first item introduced at trial." Id. at 196.

   The Supreme Court has yet to face a situation in which a
confession’s reference to other defendants is less obvious than
a blank space, such as where defendants’ names are replaced
with generic pronouns. However, taking our cue from hints in
Gray,4 we have held admissible a codefendant’s redacted
statement that referred to the existence of another person
through neutral phrases. United States v. Akinkoye, 185 F.3d
192, 198 (4th Cir. 1999). In that case, each of two codefen-
dants made an out-of-court statement implicating the other.
The statements were altered by replacing the defendants’
respective names with the phrases "another person" or "an-
other individual." Id.

   By concluding that the admission of these redacted state-
ments did not offend Bruton and affirming the district court’s
denial of the defendants’ motions to sever, Akinkoye dictates
our decision here. Unlike in Gray, the obfuscation of the
names of other defendants in the version of Min’s confession
admitted at trial was not obvious. Written in the third person
and in grammatically correct phrases, the redacted confession
referred generally and without facial incrimination to some
number of individuals who could, or could not, be the other
defendants.5 The statement did not implicate any one defen-
  4
     In his majority opinion in Gray, Justice Breyer wrote: "Why could the
witness not, instead, have said: . . . ‘Me and a few other guys?’" 523 U.S.
at 196. Notably, Justice Breyer’s suggestion does not, strictly speaking,
replace the defendant’s name with the neutral term, "a few other guys,"
because that term was in the original statement. Instead, it merely deletes
all reference to the defendant in a way that makes grammatical sense but
does not render the redaction obvious, as in Richardson.
   5
     Although the confession strongly corroborated other inculpatory evi-
dence presented at trial, we reiterate that confessions do not become
facially incriminatory when the government introduces evidence at trial
that links the confession to other defendants. To allow as much would
offend Richardson, which rejected a rule requiring judges to weigh the
evidence to be presented at trial in order to rule on the admissibility of a
confession. 481 U.S. at 210.
10                    UNITED STATES v. MIN
dant in particular, nor did it leave the jury to fill in any obvi-
ous blanks. For these reasons, we conclude that the district
court did not abuse its discretion by denying defendants’
motions to sever, and that Min’s redacted confession was
properly admitted against him with a limiting instruction.

                               B.

   Next, we turn to defendants’ impossibility argument, a
major focus of their challenge. That the stash house, drugs,
and entire factual premise of the robbery were the fictional
creation of law enforcement officers, they argue, should be a
defense to their conspiracy charges. This argument takes sev-
eral forms. Primarily, defendants assert that factual impossi-
bility renders the evidence against them insufficient. They
also contest the district court’s decision to prohibit defense
counsel from arguing impossibility during closing argument,
and challenge the exclusion from the jury instructions of
impossibility as a defense. Because each of these arguments
relies on the same premise, we first address defendants’
underlying legal argument as a whole, concluding that factual
impossibility is not a defense to the crime of conspiracy. We
then discuss more specifically the sufficiency of the evidence
in this case.

                                1.

   We have yet to face the question of whether factual impos-
sibility is a defense to the crime of conspiracy. The funda-
mental tenets of conspiracy law, however, in addition to the
persuasive reasoning of several of our sister circuits, compel
our determination that it is not.

   It is well-established that the inchoate crime of conspiracy
punishes the agreement to commit an unlawful act, not the
completion of the act itself. See United States v. Jimenez
Recio, 537 U.S. 270, 274 (2003). Indeed, in the specific con-
text of conspiracies to distribute cocaine in violation of 21
                     UNITED STATES v. MIN                     11
U.S.C. § 846, not even a single overt act in furtherance of the
conspiracy is required. United States v. Shabani, 513 U.S. 10,
15 (1994). Because "special conspiracy-related dangers
remain" apart from the danger of attaining the particular
objective, impossibility does not terminate conspiracy. Jime-
nez Recio, 537 U.S. at 275.

   In Jimenez Recio, the Supreme Court held that the charge
of conspiracy was not defeated where police actions frustrated
the conspiracy’s specific objective before its completion with-
out the conspirators’ knowledge. Id. That holding extends nat-
urally to the present case, where the police had defeated the
criminal objective from the beginning, by inventing it. Cf.
United States v. Belardo-Quinones, 71 F.3d 941, 944 (1st Cir.
1995) ("There is no basis for making a distinction between
those who start a conspiracy that is impossible from the
beginning and one who joins a conspiracy that has become
impossible due to intervening events unknown to the conspir-
ators."). Defendants have offered no convincing reason to dis-
tinguish the type of impossibility deemed irrelevant to
conspiracy in Jimenez Recio from the type of impossibility we
confront here.

   In addition, several of our sister circuits have faced similar
"stash house sting" cases in which law enforcement agents
fabricated the existence of drugs, and all have concluded that
factual impossibility is not a defense to the inchoate offense
of conspiracy. See, e.g., United States v. Corson, 579 F.3d
804, 810 (7th Cir. 2009) ("Though it might seem odd, the fact
that the stash house, the drugs—indeed the whole plot—was
fake is irrelevant. That the crime agreed upon was in fact
impossible to commit is no defense to the crime of conspir-
acy. The crime of conspiracy is the agreement itself.") (inter-
nal citations omitted); United States v. Orisnord, 483 F.3d
1169, 1177 (11th Cir. 2007); United States v. Rodriguez, 360
F.3d 949, 957 (9th Cir. 2004); see also United States v. Giry,
818 F.2d 120, 126 (1st Cir. 1987) (finding factual impossibil-
12                       UNITED STATES v. MIN
ity irrelevant to crime of conspiracy to import cocaine orches-
trated by DEA agents). We agree.6

                                    2.

   Defendants’ related insufficiency of the evidence claims
merit brief individual mention. In addition to our conclusion
that the impossibility of the conspiracy’s objective did not
render the evidence insufficient as a matter of law, we also
find that the evidence was more than sufficient to sustain each
conviction on these particular facts.

   We review the sufficiency of the evidence to support a con-
viction under a substantial evidence standard, which requires
us to view the evidence in the light most favorable to the gov-
ernment and inquire whether a reasonable finder of fact could
find the essential elements of the crime beyond a reasonable
doubt. United States v. Hackley, 662 F.3d 671, 683 (4th Cir.
2011). Defendants argue the evidence established neither the
amount of cocaine defendants conspired to steal nor the pos-
session of firearms. We review the evidence introduced to
prove each element, and find it supports the jury’s verdict as
to both beyond a reasonable doubt.
  6
    We also reject defendants’ argument that they were prejudiced by the
district court’s reprimand of Un’s counsel during summations. District
courts have wide discretion in managing the conduct of attorneys appear-
ing before them. See United States v. Singleton, 107 F.3d 1091, 1103 (4th
Cir. 1997). While defendants may not like the manner in which the court
exercised its discretion, Un’s counsel had fair warning not to argue impos-
sibility during summations. He chose to do so anyway. In addition, the
court gave an instruction that the jury should not consider the court’s
admonishment in weighing the evidence. We must presume the jury fol-
lowed that instruction. Richardson, 481 U.S. at 206. Accordingly, defen-
dants have failed to show any prejudice resulting from the district court’s
rebuke of Un’s counsel.
                        UNITED STATES v. MIN                           13
                                   a.

   Contrary to defendants’ assertions, there was ample evi-
dence to establish that the conspiracy involved more than five
kilograms of cocaine. The testimony of undercover agents, as
well as recorded phone calls and meetings, fully supported the
conclusion that the plan was to steal at least five (usually
between seven and ten) kilograms of cocaine from the stash
house, and that the defendants7 knew it.

  Unlike in United States v. Hickman, 626 F.3d 756 (4th Cir.
2010), upon which defendants rely, the evidence here does
not invite speculation as to the quantity of narcotics involved.
In Hickman, we carefully reviewed all of the evidence of
actual amounts of heroin seized or known about in the course
of a charged four-month conspiracy, and even making all
assumptions of dilution and quantity in favor of the govern-
ment, concluded it fell short of one kilogram. Id. at 764-66.
We rejected the government’s theory that the amount should
be inflated based on 25,000 empty vials found in the defen-
dant’s possession or the conspirators’ apparent familiarity
with the drug trade. Id. at 767.

   In the present case, we need not engage in such calculations
and estimations because, unlike in Hickman, the evidence
introduced was replete with references to the amount of
cocaine the defendants conspired to steal. Hickman does not
stand for the proposition that all evidence of drug amounts for
conspiracy charges must be proved by actual seized evidence.
To the contrary, we considered evidence of several merely
hypothetical transactions in calculating the total amount of
heroin in Hickman.8 What Hickman requires, and what we
  7
     Only four of the defendants, Phun, Un, Min, and Johnson, were con-
victed on count three of conspiracy to possess five or more kilograms of
cocaine. Presumably only they join in challenging the sufficiency of the
evidence of the quantity of drugs to be stolen.
   8
     For example, there was evidence that at one point two of the cocon-
spirators spoke about attempting to "do the same thing again." Id. at 766.
14                       UNITED STATES v. MIN
have here in abundance, is evidence of the amount of drugs
the conspiracy intended to possess and distribute, sufficient to
convict on count three.

                                    b.

   Similarly, there was a wealth of evidence that the defen-
dants planned to possess firearms while committing the rob-
bery, and did possess them in furtherance of the conspiracy.
Again, Detective Snyder’s testimony, corroborated by record-
ings of phone calls and meetings, repeatedly established that
the plan was to commit an armed robbery of a drug stash
location. Further, there was specific evidence that on October
28, 2010, the defendants in fact possessed and carried five
firearms to the staging point of the robbery.

   Defendants’ focus on who owned the van in which the fire-
arms were found, in reliance on United States v. Blue, 957
F.2d 106 (4th Cir. 1992), misses the point. That case con-
cerned whether the defendant had dominion and control over
a gun located under the driver’s seat of a car sufficient to
establish constructive possession, because the government
produced no evidence that the defendant actually possessed
the firearm. The evidence in the present case presents no real
question of dominion and control. There was evidence that
defendants maintained the guns in their rented SUV until they
arrived at the rendezvous point, when defendants Stevens and
McCalister moved them to the police van in anticipation of
committing the planned robbery. This evidence fully supports
the jury’s verdict on count two.9

Even though there was no evidence of the amount of heroin they intended
to seek, nor whether they actually did "do the same thing again," we
assumed the jury believed they did, and added to the conspiracy’s total the
same number of grams as were involved in a previous transaction for
which there was evidence of the amount. Id.
   9
     Defendants additionally argue that the court erred in allowing the jury
to convict on count two under a Pinkerton liability theory, by which a
                          UNITED STATES v. MIN                             15
                                    ***

   In sum, we join our sister circuits in holding that factual
impossibility is not a defense to conspiracy. Defendants’
agreement to commit an unlawful act is a "distinct evil,"
Jimenez Recio, 537 U.S. at 274 (citation omitted), which Con-
gress has chosen to punish separate and apart from actual
commission of the act. Accordingly we reject defendants’
arguments that the factual impossibility of the robbery they
conspired to commit renders their convictions legally insup-
portable. We also find that the evidence was more than suffi-
cient to establish the amount of cocaine the defendants
conspired to possess, as well as their possession of firearms
in furtherance of the conspiracy.

                                     C.

   Next, defendants challenge the district court’s decision to
permit Detective Snyder to testify at trial regarding conversa-
tions he had with Phun while setting up the sting. For exam-
ple, Snyder explained Phun’s use of shorthand in the
following excerpt on direct examination:

member of an unlawful conspiracy is held criminally responsible for any
acts his coconspirators undertook in furtherance of the conspiracy. See
Pinkerton v. United States, 328 U.S. 640 (1946). Defendants’ argument
relies on the indictment’s failure to specify conspiracy for count two.
However, defendants mischaracterize vicarious liability, which need not
be charged in an indictment because it merely describes the way in which
a defendant’s conduct violated the particular law charged. See United
States v. Wills, 346 F.3d 476, 495 (4th Cir. 2003). Furthermore, defen-
dants’ argument is specifically foreclosed by United States v. Ashley, 606
F.3d 135, 143 (4th Cir. 2010) ("Because we hold that an indictment need
not set forth vicarious coconspirator liability, it was not error for the dis-
trict court to instruct the jury on this theory."). As members of the conspir-
acy, all of the defendants, including Phun, were legally responsible for the
possession of firearms, which was a reasonably foreseeable act by their
coconspirators in furtherance of that conspiracy. Pinkerton, 328 U.S. at
646-48.
16                     UNITED STATES v. MIN
       Q: Mr. Phun [said]: "I’m expecting the worst. . . .
       [M]aybe you need somebody . . . taken out. That
       would actually be easy for me[.]" What did you
       understand Mr. Phun to be saying to you at that point
       in the conversation?

       A: I understood Mr. Phun to be saying that it would
       be easier for him to kill these subjects rather than to
       get the cocaine back. It would be easier for him just
       to kill them. . . . Taking out means kill.

J.A. 463-64. Defendants assert that this sort of "narrative
gloss" testimony is improper under Federal Rule of Evidence
701, which permits lay witness opinion testimony that is "(a)
rationally based on the witness’s perception; (b) helpful to
clearly understanding the witness’s testimony or to determin-
ing a fact in issue; and (c) not based on scientific, technical,
or other specialized knowledge within the scope of Rule 702."
Fed. R. Evid. 701. We disagree.

   Reviewing the district court’s admission of evidence for
abuse of discretion, Lighty, 616 F.3d at 351, we find that each
of Rule 701’s requirements is satisfied here.10 First, Snyder’s
testimony was rationally based on his perception. Crucially,
he had been a participant in each of the conversations about
which he testified. This contrasts with United States v.
Johnson, 617 F.3d 286, 293 (4th Cir. 2010), upon which
defendants rely, in which we held inadmissible an agent’s
"post-hoc assessments" about a conversation she had not par-
ticipated in, reasoning that her opinions were not based on her
perception. Unlike the agent in Johnson, here Snyder devel-
oped his own understanding of what Phun meant, which was
rationally based on his general knowledge, the context, and
Snyder’s past conversations with Phun.
  10
    The defendants do not contest, and we find, that Snyder’s testimony
met Rule 701’s second requirement, as it was undoubtedly helpful to the
jury’s ability to understand the conversations.
                         UNITED STATES v. MIN                            17
   Similarly, Snyder’s testimony easily meets Rule 701’s third
requirement. The kinds of questions asked and answers elic-
ited went directly to Snyder’s personal knowledge based on
his having participated in that conversation, and others, with
Phun, rather than calling upon any specialized expertise he
might have.11 For example, Snyder testified that he understood
Phun to mean "kilograms of cocaine" when he said "bricks"
because that was how the term had been used in a previous
conversations. J.A. 483. Accordingly, Snyder’s testimony,
which was rationally based on his own personal perception,
was properly admitted.

                                    D.

   Lastly, we address Phun’s final argument12 that the correc-
tion of an error in his verdict form during the jury’s delibera-
tions constituted reversible error.13 In reviewing allegations of
improper influence on the jury, we may affirm the judgment
"only if there is no reasonable probability that the practice
complained of might have contributed to the conviction."
United States v. Camacho, 955 F.2d 950, 955 (4th Cir. 1992).

   Turning first to summarize the circumstances surrounding
the allegedly improper influence, we note that the record is far
from clear on these events. It appears that, at some point after
   11
      Even if we were to follow the Ninth Circuit’s approach in United
States v. Figueroa-Lopez, 125 F.3d 1241, 1246 (9th Cir. 1997) (holding
inadmissible an agent’s testimony that certain activities were consistent
with those of an experienced drug trafficker), there is no indication that
Snyder gave any testimony similar to that in Figueroa-Lopez based on the
specialized knowledge of a law enforcement officer.
   12
      Phun’s other individual allegations of error in sentencing are plainly
meritless, and we reject them without discussion.
   13
      Although Phun alone moved for mistrial on this basis below, all six
defendants apparently join in the argument on appeal. Even if the argu-
ment is not waived for the other five defendants, we discuss prejudice to
Phun only because the others have failed to articulate any claim of individ-
ual prejudice.
18                        UNITED STATES v. MIN
the jury began deliberations but before it reached a verdict,
the government alerted the court to a typo on Phun’s verdict
form. For count three only, Un’s name appeared where
Phun’s name should have. The district court created a cor-
rected version of the form, and was prepared to send that form
back to the jury. Around that time, someone—perhaps with-
out the court’s knowledge—sent the court security officer
("CSO") to determine if the jury had written on Phun’s erro-
neous form. The CSO returned and indicated, in the presence
of at least one defense counsel, that the jury had marked the
form.

   The district court asked counsel to convene in open court.
Phun’s counsel requested Phun’s presence, but the court
denied the request because the U.S. Marshals were unable to
comply at that time, and the court was uncomfortable with
allowing the jury to continue its deliberations with an errone-
ous verdict form for any longer than necessary. Phun’s coun-
sel then indicated he had no objection to the contents of the
corrected form itself, but rather took issue with the fact that
the verdict form being replaced had been marked by the jury.
He argued that it would be confusing and prejudicial to leave
the erroneous form in the jury room, but would also be preju-
dicial to remove the jury’s notes from them. The court over-
ruled Phun’s counsel’s objections and denied his motion for
a mistrial.14

  The court adjourned, and the CSO retrieved the original
marked-on form and gave the jury the corrected form. About
  14
     Phun’s arguments on appeal echo his motion for a mistrial. Specifi-
cally, Phun complains that he was not given notice before the CSO ini-
tially "invaded the jury’s province" by entering the deliberation room and
inquiring about the form. Further, he challenges the district court’s refusal
to give a curative instruction to the jury indicating that the defendants
were not the source of the correction, so as to "avert the jury’s holding
such a change against the defense." Appellants’ Br. at 54. Finally, he
objects to the district court’s refusal to call the CSO as a witness to testify
about what was said in the jury room.
                      UNITED STATES v. MIN                     19
an hour later, the jury indicated it had reached a unanimous
verdict. Before the jury returned to the courtroom, the district
court allowed counsel for both sides to view the original form.
The court also read the form’s contents aloud in open court,
indicating that the jury had checked the spaces labeled
"guilty" beside counts one and two, but had not yet filled out
the space beside count three, which contained the error.

   Defendants fail to identify and we fail to see how any of
these events could have improperly influenced the jury. The
district court acted properly by quickly correcting a substan-
tial error on the jury form, although the methods it used were
admittedly less than ideal. In particular, we note with concern
the lack of a transparent and full record regarding these
events; the apparent lack of notice to defense counsel prior to
the CSO’s first interaction with the jury; and the district
court’s decision, without explanation, to read the jury’s mark-
ings on the erroneous verdict form aloud in open court. How-
ever, we are sympathetic to the district court’s position,
particularly given the complete lack of cooperation by Phun’s
counsel in the face of an immediate need for action. Instead
of facilitating a mutually agreeable solution, Phun’s counsel
chose to object on every possible basis, rejecting both correc-
tion and non-correction of the erroneous form. And his
requests to interview the CSO and for a curative instruction
explaining that the error was not the fault of the defendants
were properly denied as unrelated to any improper influence
on the jury.

   Ultimately, we find that, even if some improper influence
unclear from the record constituted error, it was harmless.
Based on the unique facts of this case, no reasonable probabil-
ity exists that the events at issue influenced the jury’s decision
to convict Phun on all three counts. Phun has not provided
any coherent explanation for how such an influence could
have manifested, and the abundance of evidence supporting
the jury’s verdict bolsters our conclusion. Accordingly, we
20                    UNITED STATES v. MIN
can find no reason to overturn any of the defendants’ convic-
tions.

                               III.

     For the reasons set forth herein, the judgment below is

                                                  AFFIRMED.